Citation Nr: 1105891	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1975 
and August 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran attended a hearing before the undersigned Veterans 
Law Judge (VLJ) in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that at least some of his current back 
conditions are related to treatment he received during his second 
period of military service for a muscle sprain of the back. (See 
November 2010 Board hearing). The record reflects that the 
Veteran injured his back in service, that he was diagnosed in 
service with a "chronic muscle sprain," and that his back pain 
was accompanied by leg pain. The Veteran has experienced numerous 
back injuries since separation from service and is currently 
diagnosed with back conditions accompanied by neurological 
symptoms, including radiculopathy and sciatica. A March 2007 VA 
examination does not adequately address the fact that the 
condition diagnosed during the Veteran's second period of service 
was considered "chronic" and may have been accompanied by 
neurological symptoms. The examiner refers in his report to these 
in-service injuries as "acute and transitory and apparently 
resolved entirely. Some took longer than others to resolve."  

The Veteran must be afforded a VA examination to adequately 
determine whether any current back condition was incurred in 
service, whether symptoms displayed since separation show 
chronicity and continuity of a service-incurred condition, and 
whether any arthritis manifest within one year of discharge from 
active service. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010). This examination should 
address the "chronic" diagnosis in service as well as any 
possible accompanying neurological symptoms. 

Accordingly, the case is REMANDED for the following actions:

1.	Because the Veteran's claim remains open, 
the RO/AMC must inform the Veteran that he 
may submit additional evidence to 
substantiate his claim, including records 
of ongoing treatment for a back condition 
at VA and private facilities. The RO/AMC 
must obtain the requisite authorizations 
and attempt to retrieve all previously 
unobtained records identified by the 
Veteran as relevant to his claim. 

2.	After waiting an appropriate time period 
for the Veteran to respond and for records 
to be gathered and associated with the 
claims file, the RO/AMC must schedule the 
Veteran for a VA examination by a physician 
with appropriate expertise. The purpose of 
the examination is to determine whether any 
current back condition was incurred in 
military service, whether any arthritis 
manifest within one year of discharge from 
service, and/or whether symptoms displayed 
since separation show chronicity and 
continuity of a service-incurred condition. 
See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010). 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The physician must carefully review 
all medical evidence of record. In 
particular, the Board calls the 
physician's attention to the service 
treatment records associated with the 
claims file, which indicate that the 
Veteran was in sound condition at 
enlistment in May 1980 and that he 
developed chronic back strain (August 
1982) and back and leg pain in 
military service (June 1982, August 
1982, October 1982, November 1982, 
December 1982).

c.	The physician must carefully review 
all Worker's Compensation and Social 
Security Association records 
associated with the claims folder, 
including related medical examinations 
indicating a current back disability 
related to an injury in April 1998. 

d.	The physician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

e.	If deemed appropriate by the 
physician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

f.	The physician must provide a diagnosis 
for each back condition found from 
considering the claims file and from 
examining the Veteran. 

g.	For each back condition diagnosed, the 
physician must specifically opine 
whether that condition began during 
service, whether symptoms displayed 
since separation show chronicity and 
continuity of a service-incurred 
condition, and whether any arthritis 
of the back manifest within one year 
of separation from service. See 
38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

h.	In all conclusions, the physician must 
identify and explain the medical bases 
of his or her opinions with reference 
to the claims file. If the physician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	If the benefit sought remains denied, the 
RO/AMC must readjudicate the claim and 
provide the Veteran and his representative 
with a supplemental statement of the case 
and an appropriate period of time for 
response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


